Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 1 of 22 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

JOSE L. MONTEIRO                            CASE NO. 2:21-cv-625
137 Florence St.
Brockton, MA 02301                          JUDGE

       Plaintiffs,                          MAGISTRATE

 vs.                                        COMPLAINT FOR DAMAGES
                                            (Jury Demand Requested)
JEFF WYLER COLUMBUS, INC.
d/b/a Jeff Wyler Chevrolet of Columbus
℅ Corporation Statutory Services, Inc.,
Registered Agent
255 E. Fifth St., Suite 2400
Cincinnati, OH 45202

AND

ALLY BANK
℅ CT Corporation System, Registered Agent
4400 Easton Commons Way, Suite 125
Columbus, OH 43215

AND

AMERICREDIT FINANCIAL
SERVICES, INC.
d/b/a GM Financial
℅ Corporation Service Company, Registered
Agent
50 W. Broad Street, Suite 1330
Columbus, OH 43215

AND

CAPITAL ONE AUTO FINANCE, INC.
℅ Corporation Service Company, Registered
Agent
50 W. Broad Street, Suite 1330
Columbus, OH 43215
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 2 of 22 PAGEID #: 2




AND

CITIZENS FINANCIAL GROUP, INC.
d/b/a Citizens Bank
℅ Corporation Service Company, Registered
Agent
50 W. Broad Street, Suite 1330
Columbus, OH 43215

AND

FIFTH THIRD BANCORP
℅ Corporation Service Company, Registered
Agent
50 W. Broad Street, Suite 1330
Columbus, OH 43215

AND

GLOBAL LENDING SERVICES LLC
c/o Cogency Global Inc., Registered Agent
3958-D Brown Park Drive
Hilliard, OH 43026

AND

JP MORGAN CHASE BANK, N.A.
℅ Attn: Jamie Dimon, C.E.O.
270 Park Avenue
New York, NY 10017

AND

MANUFACTURERS AND TRADERS
TRUST COMPANY
d/b/a M&T Bank
℅ Corporation Service Company, Registered
Agent
50 W. Broad Street, Suite 1330
Columbus, OH 43215

AND

PARK NATIONAL CORPORATION

                                            2
 Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 3 of 22 PAGEID #: 3




d/b/a/ The Park National Bank of
Southwest Ohio and Northern Kentucky
℅ Matthew R. Miller, Registered Agent
50 N. Third Street
Newark, OH 43055

AND

SANTANDER CONSUMER USA, INC.
d/b/a Chrysler Capital
℅ CT Corporation System, Registered Agent
4400 Easton Commons Way, Suite 125
Columbus, OH 43215

AND

U.S. BANK, NATIONAL ASSOCIATION
℅ CT Corporation System, Registered Agent
4400 Easton Commons Way, Suite 125
Columbus, OH 43215

       ​Defendant(s)



       Plaintiff Jose Monteiro (“Plaintiff” or “Monteiro”), through Counsel and for his

Complaint for Damages against Defendants Jeff Wyler Columbus, Inc., Ally Bank, Americredit

Financial Services, Inc., Capital One Auto Finance, Inc., Citizens Financial Group, Inc., Fifth

Third Bancorp, Global Lending Services, LLC, JP Morgan Chase Bank, N.A., Manufacturers

and Traders Trust Company, Park National Corporation, Santander Consumer USA, Inc. and

U.S. Bank, National Association (collectively “Defendants”) hereby states as follows:

                                       INTRODUCTION

       1.      The United States Congress has found the banking system is dependent upon fair

and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the

banking system, and unfair credit reporting methods undermine the public confidence, which is

                                                3
    Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 4 of 22 PAGEID #: 4




essential to the continued functioning of the banking system. Congress enacted the Fair Credit

Reporting Act, 15 U.S.C. § 1681 ​et seq. (​ “FCRA”), to insure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy. The FCRA seeks to ensure

consumer reporting agencies exercise their grave responsibilities with fairness, impartiality, and

a respect for the consumer’s right to privacy because consumer reporting agencies have assumed

such a vital role in assembling and evaluating consumer credit and other information on

consumers. The FCRA also imposes duties on the sources that provide credit information to

credit reporting agencies, called “furnishers.”

        2.     The FCRA protects consumers through a tightly wound set of procedural

protections from the material risk of harms that otherwise flow from inaccurate reporting. Thus,

through the FCRA, Congress struck a balance between the credit industry’s desire to base credit

decisions on accurate information, and consumers’ substantive right to protection from damage

to reputation, shame, mortification, and the emotional distress that naturally follows from

inaccurate reporting of a consumer’s fidelity to his or her financial obligations.

        3.     The distinction between a “soft” and “hard” credit inquiry is substantial.

Specifically, a “hard” inquiry reduces a consumer’s credit score, remains on credit reports for

two years, and contains substantially more information (that is confidential and personal) than a

“soft” inquiry. Further a “soft” inquiry does not appear on a credit report to any inquiring party1,

and does not lower an individual’s credit score. See 15 U.S.C. §§ 1681b(a)(3)(A) and 1681b(c)




1
 A “soft” inquiry is only visible to the individual whom the credit report relates. As such,
no inquiring party is able to view the “soft” inquiries, especially the number of soft inquiries that
has occurred.

                                                  4
    Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 5 of 22 PAGEID #: 5




           4.    Moreover, a “hard” inquiry reduces a consumer’s credit score, and remains on

credit reports for two years, while a “soft” inquiry does neither.

           5.    Indeed, it is well established that merely inquiring about the possibility of a future

transaction, or shopping for rates, is insufficient to satisfy the requirement of the FCRA to

initiate the kind of full credit inquiry that is allowed when a consumer has initiated a transaction.

           6.    Over fifteen years ago, the FTC opined that a customer who “‘comes to an

automobile dealership and requests information’ from a salesman about one or more

automobiles” had not initiated a transaction sufficient to allow the dealership to pull a credit

report.2

           7.    Monteiro brings this action against Defendant Wyler for its unilateral decision

following the expiration of the terms of the “spot delivery” contract to compel multiple

unauthorized hard pulls on Monteiro’s credit by the other Defendants.

           8.    Monteiro brings this action against all other Defendants for the unauthorized hard

pulls which have caused significant and potentially irreparable damage to his credit.

                           PARTIES, JURISDICTION, AND VENUE

           9.    Plaintiff Jose Monteiro (“Monteiro”) is a natural person residing in Brockton,

Massachusetts. Monteiro is a “consumer” as that term is defined by 15 U.S.C. 1681a(c).

           10.   Defendant Jeff Wyler Columbus, Inc. (“Wyler”) is a domestic corporation

incorporated under the laws of the State of Ohio with its principal place of business located at

5885 Gender Road, Canal Winchester, Ohio 43110. Wyler is the owner of the registered trade



2
 ​FTC Letter to Coffey (Feb. 11, 1998), available at
http://www.ftc.gov/policy/advisoryopinions/advisory-opinion-coffey-02-11-98/​) (last visited
February 8, 2021)
                                                   5
 Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 6 of 22 PAGEID #: 6




name of Jeff Wyler Chevrolet of Columbus, which is one of Wyler’s dealerships in Canal

Winchester, Ohio. All of Monteiro’s interactions with Wyler were through Jeff Wyler Chevrolet

of Columbus.

       11.      Defendant Ally Bank (“Ally”) is a nationally chartered bank incorporated under

the laws of the State of Utah with its principal place of business located in Detroit, Michigan.

       12.      Defendant Americredit Financial Services, Inc. (“Americredit”) is a foreign

corporation incorporated under the laws of the State of Delaware with its principal place of

business located in Fort Worth, Texas. Americredit is also the owner of the Registered Trade

Name GM Financial.        All of Monteiro’s interactions with Americredit were through GM

Financial.

       13.      Defendant Capital One Auto Finance, Inc. (“Cap One”) is a foreign corporation

incorporated under the laws of the State of Texas with its principal place of business located in

Plano, Texas.

       14.      Defendant Citizens Financial Group Incorporated (“Citizens”) is a foreign

corporation incorporated under the laws of the State of Delaware with its principal place of

business located in Providence, Rhode Island. Citizens is the owner of Citizens Bank, N.A. a

federally chartered financial institution. All of Monteiro’s interactions with Citizens were

through Citizens Bank, N.A.

       15.      Defendant Fifth Third Bancorp (“Fifth Third”) is a federally chartered bank

incorporated under the laws of the State of Delaware with its principal place of business in

Cincinnati, Ohio.




                                                 6
 Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 7 of 22 PAGEID #: 7




        16.    Defendant Global Lending Services LLC (“Global”) is a limited liability

corporation incorporated under the laws of the State of Delaware with its principal place of

business in Greenville, South Carolina.

        17.    Defendant JP Morgan Chase Bank, N.A. (“Chase”) is a federally chartered bank

incorporated under the laws of the State of Delaware with its principal place of business in New

York City, NY. Monteiro’s interactions with Chase were through Chase Auto Finance.

        18.    Defendant Manufacturers and Traders Trust Company (“M&T”) is a foreign

corporation incorporated under the laws of the State of New York with its principal place of

business in Buffalo, New York.       M&T is the owner of M&T Bank, a federally chartered

institution.

        19.    Defendant Park National Corporation (“Park”) is a domestic corporation with its

principal place of business in Newark, Ohio. Park is the owner of Park National Bank which

does business under a registered trade name, The Park National Bank of Southwest Ohio and

Northern Kentucky.

        20.    Defendant Santander Consumer USA, Inc. (“Santander”) is a foreign corporation

incorporated under the laws of the State of Illinois with its principal place of business in Dallas,

Texas. Santander is also the owner of the registered trade name of Chrysler Capital. All of

Monteiro’s interactions with Santander were through Chrysler Capital.

        21.    Defendant U.S. Bank, National Association (“U.S. Bank”) is a federally chartered

bank incorporated under the laws of the State of Delaware with its principal place of business in

Eagan. MN.




                                                 7
    Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 8 of 22 PAGEID #: 8




        22.     This Court has federal question jurisdiction because this case arises out of

violation of federal law. 15 U.S.C. §1681 et seq.; 28 U.S.C. §1331;

        23.     This Court has supplemental jurisdiction to hear all state law statutory and

common law claims pursuant to 28 U.S.C. §1367.

        24.     Venue lies in this District pursuant to 28 U.S.C. §1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred, or a substantial part of

property that is the subject of the action, is in​ this District.

                                     FACTUAL BACKGROUND

        25.     Monteiro incorporates the allegations contained in Paragraphs 1 through 25 as if

fully restated herein.

        26.     Sometime prior to November 13, 2020 Monteiro began searching on the internet

for a 2021 Chevrolet Suburban High Country (“Suburban”).

        27.     On November 13, 2020 while browsing for a Suburban, Monteiro went onto Car

Gurus and came across a listing placed by Wyler for a Suburban for a purchase price of around

$72,000.00.

        28.     After reviewing the listing Monteiro contacted Wyler where he was put in contact

with Ethan Fisher, a salesman employed by Wyler (“Fisher”). During these initial conversations

on November 13, 2020, Monteiro and Fisher discussed the sales price, Fisher sent Monteiro an

online credit application and Monteiro returned the application.

        29.     On November 14, 2020 Fisher contacted Monteiro regarding releasing the fraud

alert that existed on Monteiro’s credit3 that GM Financial (Americredit) had noticed when


3
 Monteiro had maintained for a number of years previous to the transactions described in this
Complaint, and continues to maintain, a fraud alert on his credit.
                                                     8
 Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 9 of 22 PAGEID #: 9




Monteiro’s credit was run.      As instructed Monteiro contacted GM Financial and verbally

provided all necessary information for GM Financial to obtain Monteiro’s consumer report.

       30.     On November 16, 2020 Fisher contacted Monteiro regarding the application

process. During this call Fisher forwarded Monteiro to Mark Bowman, who identified himself as

a representative of the Finance Department (“Bowman”).           During his call with Bowman,

Monteiro discussed receipt of the initial term sheet, further outstanding items that Bowman

needed for Monteiro’s application, and the potential financing terms available with GM

Financial.

       31.     On November 18, 2020 Fisher contacted Monteiro and notified him that financing

was approved and Monteiro needed to provide a downpayment of $12,000.00 which would

consist of a $7,000.00 down payment and $5,000.00 for all outstanding taxes, title fees, etc.

       32.     On November 19, 2020 Monteiro obtained a certified check from his bank in the

amount of $12,000.00 and flew from his home to Columbus, Ohio. The trip, including the

one-way flight, hotel, and incidental expenses, cost Monteiro in excess of $800.00.

       33.     On November 20, 2020 Monteiro was picked up at his hotel around 7:00am by

Fisher and the two traveled to Jeff Wyler Chevrolet of Columbus in Canal Winchester, Ohio.

       34.     During the 45-60 minutes at the Dealership Monteiro and Fisher first inspected

the Suburban. Following the inspection Monteiro met with Fisher to review all of the paperwork

including the Buyer's Order and Retail Installment Sales Contract. ​See ​Exhibit 1 - Buyer’s Order

and Retail Installment Sales Contract.

       35.     During the review of the paperwork Monteiro questioned a number of differences

between the paperwork presented for signature on November 20, 2020 and the initial terms sheet



                                                9
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 10 of 22 PAGEID #: 10




sent by Fisher including, but not limited to: (1) an explanation as to why the finance price on

Exhibit 1 was more than $5,000.00 higher than the advertised price on CarGurus; (2) an

explanation as to why the interest rate on the RISC was different from what Monteiro had

research was available to borrowers with GM Financial with similar credit scores; and (3) why

the documents were dated for November 19, 2020.

       36.     Fisher responded to Monteiro that Bowman was responsible for the paperwork

preparation and that when Bowman arrived in the office that day that Fisher would address

Monteiro’s concerns.

       37.     Based on Fisher’s representations, Monteiro executed the Buyer’s Order and

Retail Installment Sales Contract on November 20, 2020.

       38.     After signing the documents but before providing the down payment, Monteiro

requested that Fisher provide him with copies of all documents to ensure Monteiro had all of the

necessary documentation to transfer the title to Massachusetts. Monteiro was instructed by

Fisher that all documentation would be sent to him by Wyler’s corporate office but he would not

be provided with all of the paperwork that day.

       39.     Monteiro was satisfied with Fisher’s representations, paid the down payment of

$12,000.00 to Wyler, and took possession of the Suburban on November 20, 2020. Monteiro

then drove the vehicle from Canal Winchester to his home.

       40.     Pursuant to the terms of the Retail Installment Sales Contract Monteiro had a

                                                               ​ xhibit 1 at pp. 4-6.
fourteen (14) day right to cancel or by December 3, 2020. ​See E

       41.     On December 5, 2020 after the expiration of the right to cancel period Wyler

unilaterally and without authorization from Monteiro obtained a certificate of title from the Ohio



                                                  10
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 11 of 22 PAGEID #: 11




Department of Motor Vehicles which showed GM Financial as the lienholder on the Suburban as

of December 5, 2020. ​See ​Exhibit 2 at p. 1.

        42.     By December 18, 2020 Monteiro received documentation from Wyler which he

reasonably believed would be the necessary documentation to register the Suburban in

Massachusetts. Instead Monteiro received from Wyler the Ohio Certificate of Title and a check

for $197.00.

        43.     On December 21, 2020 Monteiro registered the Suburban in Massachusetts which

included surrendering the Ohio title and paying the applicable taxes in Massachusetts of around

$4,700.00. ​See ​Exhibit 2 at p. 2.

        44.     After registering the Suburban, Monteiro contacted Bowman on December 23,

2020 to discuss why Wyler did not send all necessary monies for the taxes.

        45.     On December 28, 2020 at around 8:30pm Monteiro received an email from

Bowman requesting he contact GM Financial about the loan.

        46.     On December 29, 2020 Monteiro attempted to contact Bowman but had to leave a

message. Monteiro then decided to contact GM Financial. During his call with a representative

with GM Financial, Montiero was informed that (a) he did not have a loan with GM Financial,

(b) his loan application was denied on December 16, 2020 due to failure of Wyler to submit a

IRS Form 4506-T and (c) Wyler was informed of the denial in financing on December 16, 2020.

        47.     The December 29, 2020 call with GM Financial was the first time that Monteiro

found out that GM Financial had declined his financial application as neither Bowman nor any

other employee of Wyler had contacted Monteiro as of December 29, 2020 to notify him that (a)

his financing was denied, (b) Wyler failed to submit financing within the 14 day Notice of



                                                11
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 12 of 22 PAGEID #: 12




Cancel Period and (c) that Wyler was now the lienholder of the potential loan pursuant to the

                                                     ​ xhibit 1 at p. 4 (Paragraph c. Buyer’s
terms of the Retail Installment Sales Contract. ​See E

Obligations)

       48.     After speaking with GM Financial on December 29, 2020, Monteiro immediately

contacted Bowman and had to leave a voicemail.

       49.     On January 1, 2021 Monteiro received an email from Bowman inquiring as to

whether Monteiro had heard from GM Financial yet.

       50.     On January 6, 2021 Monteiro began to receive alerts from his credit alerts from

TransUnion and Equifax. ​See ​Exhibit 3 generally.

       51.     When reviewing these alerts Monteiro received notice on January 6, 2021 that

GM Financial (Americredit), Citizens Bank (Citizens One), M&T (M&T Bank), Ally Bank,

Citizens One Auto Finance (Citizens One), and JP Morgan Chase Bank, N.A. had conducted

“hard pulls” of his TransUnion Consumer Report. ​See ​Exhibit 3 at p. 2.

       52.     In addition to reviewing the January 6, 2021 alerts on his TransUnion Credit

Report, Monteiro received notice that on January 6, 2021 Global Lending and Capital One had

conducted hard pulls of his Equifax Consumer Report. ​Id. a​ t p. 1.

       53.     When reviewing the alerts the next day Monteiro received notice on January 7,

2021 that Wyler, Huntington Bank, and Fifth Third Bank had conducted “hard pulls” of his

TransUnion Consumer Report. ​Id​. at p. 2

       54.     In addition to reviewing his alters from TransUnion on January 7, 2021, Monteiro

reviewed his Equifax alerts and received notice that on January 7, 2021 Park National and Wuler

had conducted hard pulls of his Equifax Consumer Report.​ Id. ​at p. 1



                                                 12
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 13 of 22 PAGEID #: 13




       55.     In reviewing these alerts on January 6, 2021 and January 7, 2021 Monteiro was

shocked to find all of these inquiries were made without his permission given the fraud alert he

maintains on his consumer reports.

       56.     On January 7, 2021 Monteiro received a voicemail from “James” who identified

himself as the General Manager of Jeff Wyler Chevrolet of Columbus. In his voicemail James

informed Monteiro for the first time that the financing with GM was rejected and in order to

retain possession of the Suburban that Monteiro would need to tender an additional down

payment to Wyler. In this same voicemail James also told Monteiro that if Monteiro did not

respond immediately that Wyler would call the police.

       57.     About an hour later Monteiro received a call from Bowman. After discussing the

issues related to the December 18, 2020 packet that Monteiro received from Wyler, Bowman

transferred Monteiro to “Alex” who identified himself as the finance manager for Jeff Wyler

Chevrolet of Columbus.

       58.     During his call with Alex, Monteiro expressed his frustration with the January 6,

2021 hard pulls and with Monteiro on the phone Alex proceeded to process the January 7, 2021

hard pulls listed above. Alex informed Monteiro that Monteiro had expressly agreed to allow

Wyler to obtain these credit pulls under the terms of the Retail Installment Sales Contract despite

                                                                                   ​ xhibit 1 at pp.
the fact that nowhere in the RISC did Monteiro grant this authority to Wyler. ​See E

3-4.

       59.     On January 12, 2021 Monteiro received a text message from Jennifer Thompson

who identified herself as a general manager with Wyler. In her text Ms. Thompson stated that

Wyler had financed the vehicle and Wyler intended to report the Suburban as stolen.



                                                13
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 14 of 22 PAGEID #: 14




        60.      After receiving this text Monteiro began receiving correspondence from GM

Financial (Americredit) which is attached as Exhibit 4 to the Complaint. This correspondence

included (1) the January 10, 2021 letter from GM Financial informing Monteiro that his finance

application was denied due to (1) an inability to clear the fraud alert and (2) an inability to verity

Monteiro’s income and (2) a January 20, 2021 letter welcome letter which memorialized the

terms of the RISC. ​See ​Exhibit 4 at pp. 4-9.

        61.      After receiving the January 20, 2021 letter, Monteiro created an online account

with GM Financial and when logging in, the GM Financial Websites indicated he had no active

loan in their system. ​Id. ​at p. 1.

        62.      Following the receipt of the January 10, 2021 denial of financing letter from GM

Financial, Monteiro began to receive denial letters from all other Defendants except Wyler which

are attached as Exhibit 5 to the Complaint. The denial letters included:

              a. Ally’s January 20, 2021 Denial Letter in which it admits it obtained Consumer

                 Reports from TransUnion, Experian and SageStream, LLC and denied his

                 application due to (1) length of time accounts have been established; (2) length of

                 time revolving accounts have been established; (3) amount owed on revolving

                 accounts is too high; (4) time since most recent account opening is too short; (5)

                 inquires did impact the credit score; (6) too recent since all trades were opened;

                 (7) too many of account balances; and (8) too high of a total number of inquiries..

                 See ​Exhibit 5 at pp. 1-4;

              b. Capital One’s January 14, 2021 letter which indicated the January 6, 2021

                 application (submitted by Wyler without authorization) was denied as incomplete



                                                 14
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 15 of 22 PAGEID #: 15




            as well as noting his Experian Credit Score had been affected by (1) length of

            time accounts have been established; (2) Time since most recent account opening

            is too short; (3) Too many inquiries in the last 12 months; and (4) Too many

            consumer finance company accounts; ​Id.​ at pp. 5-6

        c. Chase’s January 7, 2021 letter which declined the Wyler unauthorized application

            due to not only a limited credit file but also noted his TransUnion Credit Score

            was impacted by (1) Ratio of balances to limits too high; (2) proportion of loan

            balances to loan amounts is too high; (3) length of time revolving accounts have

            been established and (4) Too many inquiries in the last 12 months; ​Id. a​ t pp. 7-8

        d. Chrysler (Santander)’s January 31, 2021 letter which declined the Wyler

            unauthorized application and noted his Experian Credit Score, which was used by

            Chrysler in making the denial decision, was being negatively impacted by (1)

            number of accounts with delinquency, (2) proportion of loan balances to loan

            amounts is too high, (3) too many inquiries in the last 12 months; and (4) too

            many consumer finance company accounts; ​Id. a​ t p. 9

        e. Citizen’s January 27, 2021 letter which declined the Wyler unauthorized

            application for no comparable credit experience as well as indicating that his

            TransUnion Score was being negatively affected by (1) Proportion of loan

            balances to loan amounts is too high Length of time revolving accounts have been

            established; (2) Proportion of balances to credit limits too high on bank revolving

            or other revolving accounts; (3) Too many inquiries last 12 months; and (4) The




                                              15
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 16 of 22 PAGEID #: 16




            number of inquiries on the consumers credit file has adversely affected the credit

            score; ​Id. a​ t pp. 10-11

        f. Fifth Third’s January 13, 2021 letter which declined the Wyler unauthorized

            application based on loan to value being too high in relation to number of recent

            inquiries as well as indicating as well as that his TransUnion Score was being

            negatively affected by (1) Proportion of loan balances to loan amounts is too high

            Length of time revolving accounts have been established; (2) Proportion of

            balances to credit limits too high on bank revolving or other revolving accounts;

            (3) Too many inquiries last 12 months; and (4) The number of inquiries on the

            consumers credit file has adversely affected the credit score; ​Id. a​ t pp. 12-13

        g. Global’s January 29, 2021 letter which declined the Wyler unauthorized

            application as well as noting that both his Experian and Equifax Credit Scores

            were being negatively affected by (1) Length of time revolving accounts have

            been established, (2) Number of accounts with delinquency, (3) Ratio of balance

            to limit on bank revolving or other rev accts too high, (4) Proportion of loan

            balances to loan amounts is too high, (5) Ratio of balances to credit limits is too

            high on Bank Revolving or other Revolving accounts, (6) Proportion of loan

            balances to loan amounts is too high, (7) length of time Revolving accounts have

            been established and (8) Too many inquiries last 12 months; ​Id. a​ t p. 14

        h. M&T’s January 14, 2021 letter which declined the Wyler unauthorized

            application due to lack of comparable credit for the amounts and/or type requested

            as well as noting his TransUnion Credit Score was being negatively impacted by



                                              16
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 17 of 22 PAGEID #: 17




                (1) Proportion of loan balances to loan amounts is too high, (2) Insufficient length

                of revolving credit history; (3) Proportion of revolving balances to revolving

                credit limits is too high and (4) Too many recent credit checks; ​Id. ​at pp. 15-17

             i. Park’s January 15, 2021 letter which declined the Wyler unauthorized application

                due to (1) length of employment; (2) limited credit experience; and (3) value or

                type of collateral not sufficient. In addition to these reasons for denial Park noted

                that his Equifax Credit Score was being negatively impacted by (1) Proportion of

                loan balances to loan amounts is too high, (2) Proportion of balances to credit

                limits is too high; (3) Length of time revolving accounts have been established

                and (4) Too many inquiries in the last 12 months; ​Id. a​ t pp. 18-19

             j. US Bank’s January 21, 2021 letter which declined the Wyler unauthorized

                application due to (1) an unusual number of recently established credit

                relationships and (2) terms/conditions requested not offered. In addition to these

                reasons for declination, US Bank noted that his Experian Credit Score had been

                negatively impacted by (1) number of accounts with delinquency, (2) proportion

                of loan balances to loan amounts is too high, (3) too many inquiries in the last 12

                months, and (4) too many consumer finance company accounts. ​Id. a​ t p. 20.

       63.      The actions originated by Wyler and performed by each of the Defendants have

proximately caused Monteiro to suffer actual damages in the form of credit damage noted both in

Paragraph 58 as well as Exhibits 4 and 5 as well as proactive delays in obtaining credit, including

a prospective real estate deal that Monteiro has had to postpone indefinitely. The actions of

Wyler and the other Defendants have additionally caused Monteiro to suffer actual



                                                  17
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 18 of 22 PAGEID #: 18




non-economic damages in the form of frustration, anxiety, and fear that not only will Wyler

falsely report his Suburban as stolen but he will wake up every day concerned that Wyler will

continue to submit unauthorized credit applications and further harm his credit.

                              COUNT ONE
    VIOLATIONS OF THE FAIR CREDIT REPORTING ACT - ALL DEFENDANTS
                          15 U.S.C. § 1681, ​et seq.

       64.     Monteiro restates the allegations contained in Paragraphs 1 through 59 as if fully

restated herein.

       65.     Plaintiff is a “consumer” as defined by the FCRA.

       66.     Each Defendant is a “person” as defined by the FCRA.

       67.     Each Defendant’s conduct violates both 15 U.S.C. § 1681q and 15 U.S.C. §

1681b by obtaining a consumer report under false pretenses by intentionally misleading Plaintiff,

or knowingly without a permissible purpose and without authorization from Plaintiff.

       68.     Based upon the allegations contained herein, every act to obtain Plaintiff’s

Consumer Report beyond the initial November 13, 2020 credit inquiry by Wyler and GM

Financial was willful. Wyler knew it was not authorized to request Monteiro’s credit report and

acted in deliberate deliberate or reckless disregard of its obligations and the rights of Monterio.

See ​Exhibits 1 through 5 generally.

       69.     Each other defendant, through an employee, performed a hard pull on Monteiro’s

                                                            ​ xhibit 5.
Credit between November 18, 2020 through January 2021. ​See E

       70.     Each Defendant’s actions are separate and distinct as each act performed by

Wyler and the individual defendant is a violation of 15 U.S.C. 1681n(a)(1)(B).




                                                18
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 19 of 22 PAGEID #: 19




       71.     As each Defendant has violated 15 U.S.C. 1681n(a)(1)(B), each Defendant is

liable to Monteiro for actual damages in an amount to be determined at trial but at least

$1,000.00.

       72.     In addition to the actual damages above, each Defendant is jointly and severally

liable for an award of punitive damages in an amount to be determined at trial.

       73.     In addition to the actual damages and punitive damages above, each Defendant is

liable for Monteiro’s attorneys fees and costs.

                       COUNT TWO: AGAINST ALL DEFENDANTS
                              Intrusion Upon Seclusion

       74.     Monteiro realleges and incorporates all of the allegations contained in Paragraphs

1 through 69 as if fully contained herein.

       75.     Based on the allegations above between November 2020 to the present each

Defendant intentionally interfered with the solitude, seclusion or private concerns or affairs of

Monteiro. Specifically each Defendant, as instructed improperly by Wyler who had no express

authority to obtain Monteiro’s Credit, performed a hard pull which the parties knew or should

have known was unauthorized and would proximately cause harm to Monteiro’s credit score and

as demonstrated by Exhibit 5, his ability to obtain credit.

       76.     The actions of Wyler, GM Financial and the other Defendants into Monteiro’s

affairs occurred in such a way that would be highly offensive to a reasonable person. A

reasonable person would not believe that once their contractual obligation ended with Wyler that

Wyler and at least eight (8) other creditors would continually attempt hard pulls on their credit.




                                                  19
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 20 of 22 PAGEID #: 20




        77.     The actions of the Defendants described above are a direct result into Monteiro’s

personal affairs and each Defendant is liable, as applicable, for actual damages in an amount to

be determined and for an amount of punitive damages to be determined.

                           COUNT THREE: AGAINST WYLER
          Violation of the Ohio Consumer Sales Practices Act, R.C. 1345.01, ​et seq.

        78.     Monteiro incorporates the allegations contained in Paragraphs 1 through 73 as if

fully restated herein.

        79.     Monteiro is a “consumer” as that term, the Loan is a consumer transaction and

Wyler is a supplier as that term is defined by the OCSPA, R.C. 1345.01.

        80.     The actions of Wyler during and after then transaction in (1) failing to provide

Monteiro with all paperwork on November 20, 2020; (2) failing to obtain credit within the right

to cancel period; (3) failing to notify Monteiro of the denial of credit by GM Financial; (4) the

submission of at least ten (10) if not more credit applications to the other Defendants without

Monteiro’s consent; (5) making repeated threats to report the Suburban as stolen and file a police

report against Monteiro and (6) causing the Defendants’ hard pulls on Monteiro’s credit reports

as described in Count One in violation of the FCRA are each deceptive or unfair acts or practices

in violation of R.C. 1345.02.

        81.     As described above and specifically outlined in Paragraphs 58 and 59 Monteiro

has been directly damaged by the acts of Wyler which have caused catastrophic credit damage,

anxiety, frustration and fear.

        82.     Wyler has violated the CSPA and Monteiro is entitled to an award of actual

damages of at least $200.00, non-economic damages not to exceed $5,000.00, treble damages

and attorneys’ fees and costs.


                                               20
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 21 of 22 PAGEID #: 21




                                   PRAYER FOR RELIEF

       WHEREFORE ​Plaintiff Jose Monteiro respectfully requests an Order against

Defendants Jeff Wyler Columbus, Inc., Ally Bank, Americredit Financial Services, Inc., Capital

One Auto Finance, Inc., Citizens Financial Group, Inc., Fifth Third Bancorp, Global Lending

Services, LLC, JP Morgan Chase Bank, N.A., Manufacturers and Traders Trust Company, Park

National Corporation, Santander Consumer USA, Inc. and U.S. Bank, National Association as

follows:

       A.      For actual damages in a total amount to be proven at trial against each Defendant

jointly and severally for the allegations contained in Counts One and/or Count Two;

       B.      For an award of actual damages of at least $200.00 against Defendant Wyler for

the allegations contained in Count Three;

       C.      For an award of statutory damages of $1,000.00 against each Defendant, as

applicable, for the allegations contained in Count One;

       D.      For an award of punitive damages in an amount to be determined at trial against

each Defendant jointly and severally as liable for the allegations contained in Count Two;

       E.      For an award of statutory non-economic damages of $5,000.00 against Defendant

Wyler for the allegations contained in Count Three;

       F.      For an award of treble damages against Defendant Wyler for the allegations

contained in Count Three;

       G.      For an award of Monteiro’s reasonable costs of litigation and attorney’s fees

pursuant to 15 U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against each Defendant as

applicable for each violation of the FCRA contained in Count One and/or alternatively against



                                               21
Case: 2:21-cv-00625-ALM-CMV Doc #: 1 Filed: 02/12/21 Page: 22 of 22 PAGEID #: 22




Defendant Wyler for the allegations contained in Count Three; and

       H.      For all other relief this Court may deem just and proper.

                                             Respectfully submitted,

                                             /s/Brian D. Flick, Esq.
                                             Marc E. Dann (0039425)
                                             Brian D. Flick (0081605)
                                             DannLaw
                                             P.O. Box 6031040
                                             Cleveland, OH 44103
                                             Phone: (216)373-0539
                                             Facsimile: (216)373-0536
                                             notices@dannlaw.com
                                             Counsel for Plaintiff Jose Monteiro

                                       JURY DEMAND

       Plaintiff Jose Monteiro hereby respectfully demands a trial by jury on all such claims that

may be so tried.

                                             /s/Brian D. Flick, Esq,.
                                             Marc E. Dann (0039425)
                                             Brian D. Flick (0081605)
                                             DannLaw
                                             Counsel for Plaintiff Jose Monteiro




                                                22
